IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-21127
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RUDOLFO ARIAS,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-95-CR-142-11
                        --------------------
                            June 29, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Rudolfo Arias appeals from the dismissal of his motion for

return of property pursuant to FED. R. CRIM. P. 41(e).   Arias does

not argue the jurisdictional basis for the dismissal of his

motion beyond merely stating the issue, and he does not brief

whether he had standing to raise his daughter’s interests.       We do

not address Arias’s double-jeopardy contention, which he raises

for the first time in his reply brief.     See Taita Chem. Co. v.

Westlake Styrene Corp., 246 F.3d 377, 384, n.9 (5th Cir. 2001).

Arias has failed to brief the relevant issues for appeal,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-21127
                                -2-

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987); his appeal is dismissed as frivolous.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.